12 N.Y.3d 881 (2009)
MID-VALLEY OIL COMPANY, INC., Appellant, and
WESTPORT INSURANCE CORPORATION, as Subrogee of Mid-Valley Oil Company, Inc., Intervenor-Plaintiff,
v.
HUGHES NETWORK SYSTEMS, INC., Defendant and Third-Party Plaintiff-Respondent.
NORTH STAR VIDEO, INC., Third-Party Defendant-Respondent.
Court of Appeals of New York.
Submitted March 30, 2009.
Decided June 11, 2009.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order denying a motion for leave to amend the complaint, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.